     Case: 1:17-cr-00611 Document #: 938 Filed: 03/25/21 Page 1 of 3 PageID #:8148




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


UNITED STATES OF AMERICA                       )
                                               )    Case No. 17-CR-00611
v.                                             )    Honorable Thomas M. Durkin
                                               )    Judge Presiding
KEITH CHATMAN                                  )

          MOTION TO APPOINT COUNSEL PURSUANT TO 18 U.S.C. § 3006A

        Now Comes the Defendant, KEITH CHATMAN, by and through his attorney,

LISA M. LOPEZ, and moves this Honorable Court to Appoint Counsel, and in support thereof,

states as follows:

1.      Counsel for Mr. Chatman was retained as substitute counsel in June of 2020, six months

after this Court made evidentiary findings which significantly enhanced his Guideline range.

Counsel was hired to prepare Objections to the PSIR, a Sentencing Memorandum, and to

represent Mr. Chatman at sentencing. After a hearing on August 7, 2020, Mr. Chatman’s

sentencing was reset to November 30, 2020. Counsel anticipated the sentencing would take place

on that date.

2.      However, on October 1, 2020, the government tendered additional disclosures not

provided to previous defense counsel. Therefore, instead of continuing to engage in sentencing

preparation, counsel engaged in discovery review. Mr. Chatman’s sentencing date was stricken

on November 9, 2020.

3.      Over the next several months, the government continued to make additional disclosures,

some of which had not been previously tendered. Without a sentencing date on the horizon,

counsel continued to engage in discovery review and preparation for the possibility of re-opening

the evidentiary hearing.
     Case: 1:17-cr-00611 Document #: 938 Filed: 03/25/21 Page 2 of 3 PageID #:8149




4.      Counsel’s sentencing retainer has been expended on these unforeseen tasks.

5.      Mr. Chatman has been in federal custody since October 6, 2017 and is financially unable

to continue to pay for his retained counsel.

6.      It would be an undue hardship for counsel to continue representation without

compensation.

7.      If the Court would consider appointing current counsel, she would willingly accept the

appointment.

8.      If current counsel is appointed, she respectfully requests that the appointment be nunc pro

tunc to February 5, 2021.

        WHEREFORE, the Defendant respectfully requests appointment of his current counsel.

                                               Respectfully submitted,


                                               /s/Lisa M. Lopez




Lisa M. Lopez
Lopez & Lopez, LTD.
Attorney No. 6301850
53 W. Jackson Blvd., Suite 1651
Chicago, IL 60604 (312) 922-2001




                                                  2
    Case: 1:17-cr-00611 Document #: 938 Filed: 03/25/21 Page 3 of 3 PageID #:8150




                                CERTIFICATE OF SERVICE
          I, Lisa M. Lopez, an attorney, certify that in accordance with FED. R. CRIM. P. 49,
FED. R. CIV. P. 5, LR5.5, and the General Order on Electronic Case Filing (ECF), the foregoing
document was served on March 25, 2021, pursuant to the District Court’s system as to ECF
filers.


                                       Respectfully submitted,

                                       s/Lisa M. Lopez




Lisa M. Lopez
Lopez & Lopez, LTD.
Attorney No. 6301850
53 W. Jackson Blvd., Suite 1651
Chicago, IL 60604
(312) 922-2001




                                                  3
